DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowable Subject Matter
II.	The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowed because the prior art does not teach send a first request for registration to a first roaming mobile network; receive a signal from the first 
roaming network representing a rejection by the first roaming mobile network of the first 
request for registration; control a transmitter to send a second request for registration to a second roaming mobile network, different from the first roaming mobile network; receive a signal representing a response to the second request for registration, representing an operation list comprising one or more third mobile networks; and control a transmitter to send a third request for registration to a third roaming mobile network of the one or more third mobile networks based on a ranking of the third roaming mobile network in the operator list.
Claims 22-24 and 26 are allowed based on their dependence on allowed independent claim 21.
Claim 27 contains limitations similar to the ones recited above in claim 21.  Therefore, claim 27 is rejected for the same reasons given above.
Claims 28, 30, and 32 are allowed based on their dependence on allowed independent claim 27.





Conclusion
III.	The prior art made of record is considered pertinent to applicant's disclosure.
Zhang et al. Pub. No.: US2015/035121 A1 discloses device-type specific PLMN list including a preferred network and performing roaming PLMN selection based at least in part on the preferred network list (see claim 1).
Dandra et al. Patent No.: US 10,869,351 B2 discloses methods and user equipment for recovering from issues of conn3ectivity between a PLMN and a UE including a UE attempting to register with a first PLMN following a failed registration with a second PLMN, and attempting to register with another PLMN following a failed registration with the second PLMN (see col. 8, lines 51-55).
Preseley et al. Pub. No.: US 2010/0085937 A1 discloses a system and method for inbound roaming in IP multimedia subsystem networks including a visiting UE sending a registration request message, receiving a rejected registration message including a temporary ID, and sending another registration request message which is accepted (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 18, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647